Exhibit 10.2

CAPSTONE TURBINE CORPORATION

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of October 1, 2019
(“Effective Date”), by and between Capstone Turbine Corporation (the “Company”),
a California corporation, and Jayme Brooks (“Consultant”).  The Company desires
to retain Consultant as an independent contractor to perform consulting services
for the Company, and Consultant is willing to perform such services, on the
terms described below.  In consideration of the mutual promises contained
herein, the parties agree as follows:

1.   Services and Compensation.  Consultant agrees to perform for the Company
the services described in Exhibit A (the “Services”), and the Company agrees to
pay Consultant the compensation described in Exhibit A for Consultant’s
performance of the Services.

2.   Confidentiality.

A.  Definition.  “Confidential Information” means any non-public information
that relates to the actual or anticipated business or research and development
of the Company, technical data, trade secrets or know-how, including, but not
limited to, research, product plans or other information regarding Company’s
products or services and markets therefore, customer lists and customers
(including, but not limited to, customers of the Company on whom Consultant
called or with whom Consultant became acquainted during the term of this
Agreement), software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering and hardware configuration information,
marketing, finances or other business information.  Confidential Information
does not include information that (i) is known to Consultant at the time of
disclosure to Consultant by the Company as evidenced by written records of
Consultant, (ii) has become publicly known and made generally available through
no wrongful act of Consultant, or (iii) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure.

B.   Nonuse and Nondisclosure.  Consultant will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company,
or (ii) disclose the Confidential Information to any third party.  Consultant
agrees that all Confidential Information will remain the sole property of the
Company.  Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information, including, but not
limited to, informing each of Consultant’s officers, directors, employees,
agents and contractors, if any, with access to any Confidential Information of
the terms of this provision.  Without the Company’s prior written approval,
Consultant will not directly or indirectly disclose to any individual or entity
the existence of this Agreement or the fact that Consultant has this arrangement
with the Company.

C.   Former Employer Confidential Information.  Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer of Consultant or other person or entity with which Consultant has an
agreement or duty to keep in confidence information acquired by Consultant, if





Page 1 of 8




any.  Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

D.  Third Party Confidential Information.  Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or entity or to use it except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.

E.   Return of Materials.  Upon the termination of this Agreement, or upon the
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession, custody, or control.

3.   Ownership.

A.  Assignment.  Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant, its officer(s), director(s), employee(s), contractor(s) or agent(s),
solely or in collaboration with others, during the term of this Agreement that
relate in any manner to the business of the Company that Consultant may be
directed to undertake, investigate or experiment with or that Consultant may
become associated with in work, investigation or experimentation in the
Company’s line of business in performing the Services under this Agreement
(collectively, “Inventions”), are the sole and exclusive property of the
Company. Consultant also agrees to assign (or cause to be assigned) and hereby
assigns fully to the Company all Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
Consultant hereby represents and warrants that Consultant has the full power and
authority to enter into and perform the Services under this Agreement and can
grant the rights to the Company in the Inventions resulting from the Services
performed herein.

B.   Further Assurances.  Consultant agrees to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating to all Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect to all Inventions, the execution of all applications,
specifications, oaths, assignments and all other instruments that the Company
may deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title and interest in and to all Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions.  Consultant also agrees that Consultant’s obligation
to execute or cause to be executed any such instrument or papers shall continue
after the termination of this Agreement.





Page 2 of 8




C. Pre-Existing Materials.  Subject to Section 3.A, Consultant agrees that if,
in the course of performing the Services, Consultant incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such pre-existing invention,
improvement, development, concept, discovery or other proprietary information
into any Invention, and (ii) the Company is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, transferable, worldwide license to make,
have made, modify, use and sell such item as part of or in connection with such
Invention. Consultant will not incorporate any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by any third party into any Invention without Company’s prior written
permission.

D.  Attorney-in-Fact.  Consultant agrees that, if the Company is unable because
of Consultant’s unavailability, dissolution, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature for the purpose of
applying for or pursuing any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company in Section 3.A, then Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and on Consultant’s behalf to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright and mask work
registrations with the same legal force and effect as if executed by Consultant.

4.   Conflicting Obligations.

A.  Conflicts.  Consultant certifies that Consultant has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement or that would preclude Consultant from complying with the provisions
of this Agreement.  Consultant will not enter into any such conflicting
agreement during the term of this Agreement.  Consultant’s violation of this
Section 4.A will be considered a material breach under Section 6.B.

B.   Substantially Similar Designs.  In view of Consultant’s access to the
Company’s trade secrets and proprietary information, Consultant agrees that
Consultant will not, without the Company’s prior written approval, design
identical or substantially similar designs as those developed under this
Agreement for any third party during the term of this Agreement and for a period
of 12 months after the termination of this Agreement. Consultant acknowledges
that the obligations in this Section 4 are ancillary to Consultant’s
nondisclosure obligations under Section 2.

5.   Reports.  Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement.  Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress.  The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.





Page 3 of 8




6.   Term and Termination.

A.  Term.  The term of this Agreement will begin on the date of this Agreement
and will continue until the earlier of (i) final completion of the Services,
(ii) by the date set forth in Exhibit A hereto, or (iii) termination as provided
in Section 6.B.

B.   Termination.  Either party may terminate this Agreement upon giving the
other party 14 calendar days’ prior written notice of such termination pursuant
to Section 11.E of this Agreement.  The Company may terminate this Agreement
immediately and without prior notice if Consultant refuses to or is unable to
perform the Services or is in breach of any material provision of this
Agreement.

C.   Survival.  Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1)  The Company will pay, within 30 calendar days after the effective date of
termination, all reasonable amounts owed to Consultant for Services completed
and accepted by the Company prior to the termination date and related expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Section 1 of this Agreement; and

(2)  Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 7 (Independent Contractor; Benefits),
Section 8 (Indemnification), Section 9 (Non-solicitation) and Section 10
(Arbitration and Equitable Relief) will survive termination of this Agreement.

7.   Independent Contractor; Benefits.

A.  Independent Contractor.  It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company.  Nothing in this Agreement shall in any way be construed to make
Consultant an agent, employee or representative of the Company.  Without
limiting the generality of the foregoing, Consultant is not authorized to bind
the Company to any liability or obligation or to represent that Consultant has
any such authority.  Consultant agrees to furnish (or reimburse the Company for)
all tools and materials necessary to accomplish this Agreement and shall incur
all expenses associated with performance, except as expressly provided in
Exhibit A.  Consultant acknowledges and agrees that Consultant is obligated to
report as income all compensation received by Consultant pursuant to this
Agreement.  Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes on such income.

B.   Benefits.  The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company.  If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.





Page 4 of 8




8.   Indemnification.  Consultant agrees to indemnify and hold harmless the
Company and its directors, officers and employees from and against all taxes,
losses, damages, liabilities, costs and expenses, including attorneys’ fees and
other legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees or agents, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant or Consultant’s officers, directors, employees, contractors or
agents of any of the covenants contained in this Agreement, (iv) any failure of
Consultant to perform the Services in accordance with all applicable laws, rules
and regulations, or (v) any violation or claimed violation of a third party’s
rights resulting in whole or in part from the Company’s use of the work product
of Consultant under this Agreement.

9.   Non-solicitation.  From the date of this Agreement until 12 months after
the termination of this Agreement (the “Restricted Period”), Consultant will
not, without the Company’s prior written consent, directly or indirectly,
solicit or encourage any employee or contractor of the Company or its affiliates
to terminate employment with, or cease providing services to, the Company or its
affiliates.  During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant’s engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates.

10. Arbitration and Equitable Relief.

A.  Arbitration.  Consultant agrees that any and all controversies, claims or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company, in its capacity as such or
otherwise) arising out of, relating to or resulting from Consultant’s
performance of the Services under this Agreement or the termination of this
Agreement, including any breach of this Agreement, shall be subject to binding
arbitration under the Arbitration Rules set forth in California Code of Civil
Procedure Section 1280 through 1294.2, including Section 1283.05 (the “Rules”)
and pursuant to California law.  CONSULTANT AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JUDGE OR JURY WITH RESPECT TO, ALL
DISPUTES ARISING FROM OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO: ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, CLAIMS UNDER TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT
PROTECTION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA
LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY
STATUTORY CLAIMS.  Consultant understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Consultant.

B.   Procedure.   Consultant agrees that any arbitration will be administered by
the American Arbitration Association (“AAA”), and that a neutral arbitrator will
be selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes.  Consultant agrees that the arbitrator will have the power
to decide any motions brought by any party to the arbitration, including
discovery motions, motions for summary judgment and/or adjudication and motions
to dismiss and demurrers, prior to any arbitration hearing.  Consultant agrees
that the arbitrator will issue a written decision on the merits.  Consultant
also agrees that the arbitrator will have the power





Page 5 of 8




to award any remedies, including attorneys’ fees and costs, available under
applicable law.  Consultant understands that the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA, except that
Consultant shall pay the first $200.00 of any filing fees associated with any
arbitration Consultant initiates.  Consultant agrees that the arbitrator will
administer and conduct any arbitration in a manner consistent with the Rules and
that, to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules will take precedence.

C.   Remedy.  Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between the Company and
Consultant.  Accordingly, except as provided for by the Rules, neither the
Company nor Consultant will be permitted to pursue court action regarding claims
that are subject to arbitration.  Notwithstanding the foregoing, the arbitrator
will not have the authority to disregard or refuse to enforce any lawful Company
policy, and the arbitrator shall not order or require the Company to adopt a
policy not otherwise required by law which the Company has not adopted.

D.  Availability of Injunctive Relief.  In addition to the right under the Rules
to petition the court for provisional relief, Consultant agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of Sections 2 (Confidentiality), 3 (Ownership) or 4
(Conflicting Obligations) of this Agreement or any other agreement regarding
trade secrets, confidential information, non-solicitation or Labor Code §2870
(Inventions).  In the event either the Company or Consultant seeks injunctive
relief, the prevailing party will be entitled to recover reasonable costs and
attorneys’ fees.

E.   Administrative Relief.  Consultant understands that this Agreement does not
prohibit Consultant from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board.  This Agreement does, however, preclude Consultant from
pursuing court action regarding any such claim.

F.   Voluntary Nature of Agreement.  Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and has asked any
questions necessary to understand the terms, consequences and binding effect of
this Agreement and fully understands it, including that Consultant is waiving
its right to a jury trial.  Finally, Consultant agrees that Consultant has been
provided a more than reasonable opportunity to seek the advice of an attorney of
its choice before signing this Agreement.

11. Miscellaneous.

A.  Governing Law.  This Agreement shall be governed by the laws of California
without regard to California’s conflicts of law rules.

B.   Assignability.  Except as otherwise provided in this Agreement, Consultant
may not sell, transfer, assign or delegate any rights, responsibilities or
obligations under this Agreement.





Page 6 of 8




C.   Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior written and oral agreements between the parties regarding the subject
matter of this Agreement.

D.  Headings.  Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E.   Notices.  Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
e-mail (with receipt of confirmation of complete transmission) to the party at
the party’s address or e-mail address written below or at such other address or
e-mail address as the party may have previously specified by like notice.  If by
mail, delivery shall be deemed effective three business days after mailing in
accordance with this Section 11(E).

(1)  If to the Company, to:

16640 Stagg Street,

Van Nuys, California 91406

Attention: Legal Department

Telephone: (818) 734-5300

Facsimile: (818) 734-5320

(2)  If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

F.   Severability.  If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT

    

CAPSTONE TURBINE CORPORATION

 

 

 

 

By:

/s/ Jayme Brooks

 

By:

/s/ Darren Jamison

 

 

 

 

Name:

Jayme Brooks

 

Name:

Darren Jamison

 

 

 

 

Title:

 

 

Title:

President & Chief Executive Officer

 

 

 

 

Tax ID#:

 

 

 

 

 

 

 

 

Address for Notice:   jaymeleebrooks@yahoo.com





Page 7 of 8




EXHIBIT A

Services and Compensation

1.   Contact.  Consultant’s principal Company contact:

Name: Eric Hencken

Email: ehencken@capstoneturbine.com

Phone: (818) 734-5123

2.   Term.  The term of this Agreement shall be for three (3) months from the
Effective Date.

3.   Services.  The Services shall include, but shall not be limited to the
following:

·



Consulting services related to answering inquiries and supporting day-to-day
operations of the Company during the Term.

4.   Capstone will pay to Consultant an hourly rate of $500.00 for services
performed. Consultant agrees to submit monthly invoices in accordance with the
Company’s policies.

Page 8 of 8

